CONTINUATION SHEET
Item 12.	The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

As an initial point, Applicant has proposed no amendment(s) to the claims in the after-final reply filed 14 February 2022.
In all direct quotes from Applicant, emphasis is in the original.
Claim 4 was canceled in the amendment filed 18 October 2021 and its limitations were incorporated into independent claim 1. Consequently, the grounds of final rejection mailed 29 December 2021 should have read that claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over CA 2 879 364 A1 in view of US 6,010,650 A and any one or all of Pettarin1, Gibson2, or Thompson3; or, in the alternative, CA 2 879 364 A1 in view of US 6,010,650 A, WO 2010/149272 A1, and any one or all of Pettarin, Gibson, or Thompson. 
The final rejection of the claims follows one of two paths, depending upon the interpretation of the nature of the adhesion promoter vis-à-vis the polyurethane foam. 
With respect to the claimed adhesion promoter, there is no requirement that the adhesion promoter function in a certain way other than to simply increase adhesion of the foam to the pipe, nor is there a requirement for the adhesion promoter to be a physically or compositionally different composition than the foam. [final action, p. 11, ¶18]

The second path, based on CA 364, US 650, and WO 272, is based on an interpretation of claim 1 wherein the polyurethane system and the adhesion promoter must be functionally and/or compositionally distinct. See final action, p. 12, ¶19. In neither case is there an explicit teaching by any of the cited references that the adhesion promoter has a bulk density (bulk density), determined without solid fillers, in the range of from 400 to 1200 kg/m3. Further, the Primary Examiner has not relied upon WO 272 for any teaching of bulk density: “None of CA 364, US 605, nor WO 272 teach the claimed bulk density of 400-122 kg/m3 for the adhesion promoter” [final action, p. 13, ¶22]. This is contrary to Applicant’s assertion in the penultimate paragraph at p. 5 of the remark filed 14 February 2022.
Applicant argues: “In particular, WO 272 teaches that the bulk density of the foam layer is 30 kg/m3 to 48 kg/m3 (see claim 8). The bulk density of the foam layer is substantially lower than the bulk density of the adhesion promoter as presently claimed. In addition, WO 272 does not teach or suggest modifications of bulk density of the foam layer outside this range, let alone modifications of bulk density of an adhesion promoter” over the adhesion promoting layer is not probative of Applicant’s assertion that WO 272 essentially teaches away from the claimed values of bulk density.   
Applicant argues: “In addition, although Pettarin…Gibson…and Thompson…teach that shear stress generally increases with increasing bulk foam density, none of these references teaches nor suggests that the claimed bulk density of an adhesion promoter enhances the axial shear strength of a polyurethane system that is introduced before such adhesion promoter is fully cured” [remarks, p. 5, last paragraph]. As an initial point, the Primary Examiner notes that the claims do not recite, nor is there any evidence of record, that an unclaimed axial shear strength is increased due to the combination of the polyurethane system’s being introduced prior to full curing of the adhesion promoter and 400 kg/m3 ≤ bulk density ≤ 1200 kg/m3. Again, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, this goes to the issue raised by the Primary Examiner in the final Office action, as to whether Applicant’s disclosure recognized a connection between the bulk density of the adhesion promoter and increased axial shear strength [final action, p. 6, ¶11]. Further, Pettarin, In re Applied Materials, Inc., 692 F.3d 1289, 103 USPQ2d 2000 (Fed. Cir. 2012) at 1287.
Applicant argues: “Further, none of these references particularly teach the claimed bulk density of 400-1200 kg/m3 for an adhesion promoter, or even adhesion promoters useful in the present claims” [remarks, p. 5, penultimate line]. As noted above, this was acknowledged by the Primary Examiner in the final Office action mailed 29 December 2021 [p. 13, ¶22]. Nevertheless, Pettarin, Gibson, and Thompson teach that it is well known that, in the art of polyurethane foams, that an increase in bulk density results in an increase in the axial shear strength of the foam. Consequently, the art recognizes a change in bulk density as being result-effective, rendering its optimization within the grasp of one of ordinary skill in the art In re Applied Materials, Inc. at 1295. Further, and more generally, bulk density is merely a measure of the closeness of a given mass of particles in a given volume, and can be adjusted by the artisan to give the amount necessary to provide the desired adhesion promoting effect, it would have further been obvious to one of ordinary skill in the art to optimize the bulk density by routine experimentation, absent evidence of criticality. See MPEP 2144.05 and In re Applied Materials, Inc. at 1297. Given the disclosure of the prior art, it would appear that there is 
Applicant argues: “The present claims are patentable over each individual combination of cited references at least for requiring a bulk density of 400-1200 kg/m3 for the adhesion promoter. …Therefore the only way to arrive at the present claims from the cited references would be to modify the bulk density of the adhesion promoter to be within the claimed range without any guidance from the cited references. Such modifications would require impermissible hindsight” [remarks, pp. 6-7, bridging paragraph]. The Primary Examiner respectfully disagrees. As noted above, the Primary Examiner has clearly articulated and provided ample evidence that the bulk density is a result-effective variable that would have been obvious to optimize by routine experimentation. See above and the final Office action mailed 29 December 2021.
Applicant argues: “As previously described, a critical object of the claimed invention is ‘to provide a process for producing insulated pipes to obtain pipes exhibiting a high stability, in particular a high axial shear strength’ (see Paragraph [0012] of the published application). As described in the present application, it has been found that, surprisingly, the application of an additional adhesion promoter to the media pipe shortly before application of the insulating foam results in a marked increase in axial shear strength. In some cases axial shear strength was able to be more than doubled (e.g. 0.14 to 0.31 MPa) compared to insulated pipes produced in a comparable process without the 
The position of the Primary Examiner, articulated in the prior Office actions, is that the bulk density of the adhesion promoter is merely a measure of the closeness of a given mass of particles in a given volume and can be adjusted by the artisan to give the amount necessary to provide the desired adhesion promoting effect. Consequently, it would have been obvious to one of ordinary skill in the art to optimize the bulk density by routine experimentation, absent evidence of criticality. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). The outcome of optimizing a result-effective variable may still be patentable if the claimed ranges are “critical” and “produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” Aller, 220 F.2d at 456; see Antoine, 559 F.2d at 620. In re Applied Materials, Inc., 629 F.3d 1289, 103 USPQ2d 2000 (Fed. Cir. 2012) at 1297. Concerning an assertion of unexpected results, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The burden is on Applicant to establish that the results are unexpected and significant. MPEP 716(.02(b). The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd.Pat.App. & Inter. 1992). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 662 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). To establish unexpected results over a claimed range, Applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Finally, to be given substantial weight in determination of obviousness and nonobviousness, evidence of secondary considerations must be relevant to the subject matter as claimed, and therefore the Primary Examiner must determine whether there is a nexus between the merits of the claimed invention and the evidence of secondary considerations (e.g. unexpected results). Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 305 n.42, 227 USPQ 657, 673-674 n.42 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The term “nexus” designates a factually and legally sufficient Demaco Corp. v. F. Von Landgsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir.), cert. denied, 488 U.S. 956 (1988).
The feature upon which applicant relies (increase in axial shear strength) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, it is unclear whether Applicant’s disclosure recognized a connection between the bulk density of the adhesion promoter and increased axial shear strength. In particular, Applicant cites [0012] of the published application (US 2021/0122134 A1):

    PNG
    media_image1.png
    186
    406
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    37
    404
    media_image2.png
    Greyscale


This section does not disclose that the claimed bulk density of 400-1200 kg/m3 actually results in a “high axial shear strength.” Applicant further cites [0018] of the published application:

    PNG
    media_image3.png
    165
    404
    media_image3.png
    Greyscale

This section discloses that application of an additional adhesion promoter “shortly before application of the insulating foam” results in a marked increase in axial shear strength but fails to link the claimed bulk density of 400-1200 kg/m3 to this increase in axial shear strength. In fact, from this disclosure one of ordinary skill in the art would reasonably conclude that it is the application of the adhesion promoter “shortly before application” of the foam that results in the increase in axial shear strength, not the bulk density of the adhesion promoter. Applicant finally cites [0102]-[0105] of the published application, which recapitulates the previous two sections:

    PNG
    media_image4.png
    244
    409
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    286
    402
    media_image5.png
    Greyscale

Since there is no disclosed direct connection between the claimed bulk density and an unexpected increase in axial shear strength in Applicant’s disclosure, it is the Primary Examiner’s position that there is no nexus between the merits of the claimed invention and the evidence of unexpected results. Rather, within the context of Applicant’s disclosure, the increase in axial shear strength could just as easily come from the timing of application (“shortly before,” whatever that encompasses) rather than the claimed bulk density of 400-1200 kg/m3.  
Further, Applicant makes no comparison of the claimed bulk density of 400-1200 kg/m3 with the prior art in order to establish that the showing of unexpected results occurs over the entire claimed range.
Finally, while Applicant discloses that the axial shear strength “was able to be more than doubled from 0.14 to 0.31 MPa” [0015], Applicant has not demonstrated that that the differences in results are in fact unexpected and unobvious and of both statistical and s, which is a normalized bulk density measurement). See Fig. 10. Finally, Thompson et al. demonstrates an increase in maximum shear stress τmax (MPa) with increase in bulk density ρ (kg/m3). See Table 2. Consequently, as the proportional relationship between an increased bulk density and shear strength for polyurethane foams was known in the art, there is nothing of record to indicate that the optimization of bulk density was anything other than the exercise of ordinary skill in the art vis-à-vis an art-recognized result-effective variable. See In re Applied Materials, 629 F.3d at 1297.
 Addressing the above-mentioned first path, Applicant argues: “CA 364 actually teaches away from the limitation wherein the polyurethane system is introduced before the adhesion promoter is fully cured, because CA 364 requires where the polyurethane system has thixotropic properties (see Abstract and Page 1, Lines 14-15 of CA 364). Thixotropic properties, as defined in CA 364, ‘mean that the liquid reaction mixture foams immediately after leaving the mixing head without the actual reaction between polyol before any polyol-isocyanate reaction occurs, then all of the polyurethane system is introduced into the slot before the adhesion promoter is fully cured. This is the epitome of the limitation “introducing a polyurethane system…before the adhesion promoter is fully cured.”
Applicant argues: “…US 650 does not teach pretreatment with a polyurethane adhesion promoter at all, but rather teaches that it ‘can be advantageous to pretreat the carrier-pipe and jacket-pipe surfaces…using generally known processes, for example corona treatment” which is a generally known process involving an electrical discharge (see Column 6, Lines 5-11 of US 650)” [remarks, p. 8, penultimate paragraph]. It is the 
Applicant argues: “Moreover, while WO 272 teaches an adhesion promoter layer which comprises urethane-modified isocyanates (see Paragraph [0016] of WO 272), WO 272 fails to teach wherein the polyurethane system is introduced before the adhesion promoter is fully cured” [remarks, p. 8, penultimate paragraph]. The Primary Examiner notes that the shortest time between application of the adhesion promoter and the polyurethane foam advantageously improves overall processing efficiency.
Applicant argues: “None of the cited references teaches nor suggests the importance of high axial shear strength for the production of insulated pipes with high stability.” The Primary Examiner again notes that a high axial shear strength is not claimed, despite Applicant’s repeated assertion that it is a critical aspect of the invention — the very goal, in fact, of the claimed method. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
01 March 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Pettarin, V.; Fasce, L.A.; Frontini, P.M. Assessment of Multiaxial Mechanical Response of Rigid Polyurethane Foams. Journal of Materials Engineering and Performance 2013, 23(2), 477-485.
        
        2 Gibson, L.J.; Ashby, M.F. The Mechanics of Three-Dimensional Cellular Materials. Proc. R. Soc. Lond. A 1982, 382(1782), 43-59.
        
        3 Thompson, M.S.; McCarthy, I.D.; Lindgren, L.; Ryd, L. Compressive and Shear Properties of Commercially Available Polyurethane Foams. Journal of Biomechanical Engineering 2003, 125(5), 732-734.